Citation Nr: 0528452	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  02-04 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Evaluation of right shoulder disability, status post Bankart 
repair, evaluated as 20 percent disabling from December 16, 
2000 to February 21, 2005, and as 40 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The veteran had active military service from September 1999 
to December 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which in pertinent part, denied service 
connection for a left shoulder disability and granted service 
connection for a right shoulder disability, awarding a 20 
percent evaluation for the disability.  

In September 2003, the veteran testified at a Travel Board 
hearing before the undersigned.  A transcript of the 
veteran's hearing has been associated with the record.  

When the veteran's case was before the Board in October 2004 
it was remanded for additional development of the record.  
While the case was in remand status, the RO granted service 
connection for a left shoulder disability and increased the 
evaluation of the veteran's right shoulder disability to 40 
percent.  The case was returned to the Board in September 
2005 for further appellate consideration.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the veteran's claim have been 
completed.  

2.  For the period from December 16, 2000 to September 17, 
2003, the veteran's right shoulder disability was manifested 
by pain, weakness, limitation of motion, and recurrent 
dislocation and subluxation.

3.  For the period beginning September 18, 2003, the 
veteran's right shoulder disability is manifested by pain 
weakness, recurrent dislocation and subluxation, and 
limitation of motion of the arm to 25 degrees from her side.

CONCLUSIONS OF LAW

1.  For the period from December 16, 2000 to September 17, 
2003, the criteria for a 30 percent rating for a right 
shoulder disability were met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5200, 5201, 5202 (2005).

2.  For the period beginning September 18, 2003, the criteria 
for an evaluation of 40 percent, but no higher, for a right 
shoulder disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5200, 5201, 5202 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in 
December 2000, after the enactment of the VCAA.  

A Statement of the Case, issued in February 2002, provided 
notice to the veteran of the evidence necessary to support 
her claim.  A supplemental statement of the case dated in 
June 2002 also provided notice to the veteran of the evidence 
of record regarding her claim and why this evidence was 
insufficient to award the benefit sought.  The April 2005 
supplemental statement of the case informed the veteran that 
the evaluation for her right shoulder disability had been 
increased to 40 percent, effective the date of her February 
2005 VA examination, and explained the RO's reasoning for the 
increase.

Moreover, a letter dated in February 2002 explained the VCAA 
to the veteran.  A letter dated in April 2002 notified the 
veteran that specified private records had been requested but 
not obtained.  A November 2004 letter indicated the evidence 
that had been received and notified the veteran of which 
evidence VA was responsible to obtain and which evidence VA 
would make reasonable efforts to obtain.  Finally, a February 
2005 letter from the Appeals Management Center requested that 
the veteran submit any evidence or information in her 
possession that pertained to her claim.  

The Board's October 2004 remand also provided guidance 
pertaining to the evidence and information necessary to 
substantiate the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent private and VA treatment records have 
been obtained.  The RO attempted to obtain records from 
Massachusetts General Hospital twice, but received no 
response to its inquiry.  The veteran was informed of the 
RO's efforts in this regard.  The veteran has been afforded 
VA examinations of her service-connected disability.  Neither 
the veteran nor her representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Factual Background

The veteran's service medical records reveal that her right 
shoulder was dislocated during basic training in October 
1999, and that she underwent closed reduction of the 
dislocation.  On the following day, some neurological 
residuals were noted.  Rehabilitation was ordered.  Right 
shoulder arthroscopy was performed in April 2000.  The 
veteran continued to complain of pain and reduced range of 
motion due to pain.  Upon separation examination in October 
2000, the veteran was noted to have decreased range of motion 
with internal rotation and abduction of the right shoulder, 
secondary to pain.  

A VA fee basis examination was carried out in February 2001.  
The veteran complained of continued daily pain, as well as 
decreased range of motion and strength.  She reported that 
she was right handed, and that her activity was limited.  She 
stated that she was unable to engage in sports, and that she 
was unable to lift objects weighing more than a few pounds.  
She indicated that she had tried multiple medications without 
relief.  She denied significant numbness but endorsed 
weakness.  Motor examination revealed decreased strength in 
the deltoid and triceps, with give away strength in the right 
wrist extensor and inter digeneous muscles of the right 
fingers.  Physical examination of the veteran's right 
shoulder revealed surgical scars.  There was no erythema or 
warmth, and there was no obvious swelling.  Range of motion 
testing revealed flexion to 150 degrees, abduction to 120 
degrees, external rotation to 60 degrees, and internal 
rotation to 45 degrees.  The examiner noted that range of 
motion testing was limited by pain.  X-rays indicated three 
fixation pins in the glenoid bone from prior surgery.  The 
examiner pointed out that the veteran had limited motion due 
to pain and that she was unable to lift heavy objects and 
avoided activities which required her arm to be raised.

The veteran was seen at the emergency department of the New 
England Medical Center in May 2001.  She indicated that she 
felt a pop in her right shoulder while pushing at the seat of 
her truck.  X-rays revealed that the humeral head was 
displaced anteriorly, and anterior dislocation was assessed.  
The dislocation was reduced and the veteran was discharged.

A December 2001 VA treatment note shows the veteran's report 
of right shoulder pain after throwing a ball with her right 
arm.  She indicated that she had experienced chronic shoulder 
dislocation since her original injury, but that she was 
usually able to relocate the shoulder on her own.  The 
shoulder was relocated, and post-reduction films showed good 
alignment with no fracture.    

In March 2002 the veteran complained of right shoulder pain 
after shooting a hook shot with her right arm.  An MRI was 
subsequently performed, and revealed a superior labral tear 
with free floating biceps labral anchor.  The rotator cuff 
was intact.  Hill-Sachs and Bankart bony lesions were noted.  

A December 2002 VA radiology report indicates evidence of 
pervious surgery.  There was questionable increased distance 
in the acromioclavicular joint, possibly representing mild 
joint separation.  A February 2003 radiology report indicates 
that the clavicles were of equal length.  There was no 
malalignment.  There was no radiographic suggestion of right 
acromioclavicular joint separation.  The impression was 
status post right glenoid capsule surgery.

At her September 2003 hearing before the undersigned, the 
veteran testified that her right shoulder was extremely 
painful when she attempted to move it.  She indicated that 
she had experienced numerous dislocations of her right 
shoulder, and that the joint sometimes dislocated while she 
slept.  She stated that her activities were limited and that 
she took daily pain medication.  She denied the ability to 
carry groceries or pick up a suitcase with her right arm, and 
stated that such activity was painful.  She noted that she 
performed such activities as brushing her teeth with her left 
hand.  She testified that she worked in an office job, but 
that she often used only her left hand to type.  She stated 
that she got three to four hours of sleep each night.

A November 2003 VA orthopedics note indicates a review of the 
veteran's history.  She would not allow her right  upper 
extremity to be moved, and resisted any attempt at active and 
passive motion due to severe pain.  The provider noted that 
the veteran continued to have frequent, recurrent, minimally 
traumatic and traumatic anterior dislocations.  

In May 2004 the veteran reported that her shoulder had 
dislocated two days previously as she bent over to tie her 
shoes.  The VA provider noted obvious discomfort with 
movement.  There was mild swelling around the right shoulder 
joint, and the area was tender to palpation.  There was 
decreased range of motion due to apprehension.  There were no 
neurological deficits in the hand digits.  X-rays revealed 
anterior subluxation of the humeral head.  

An October 2004 VA treatment note indicates that the 
veteran's right shoulder dislocated as she was talking and 
gesticulating.  The dislocation was reduced under anesthesia 
and the veteran was placed in a shoulder immobilizer.  No 
further pain was noted, and the veteran subsequently removed 
the immobilizer, donned her clothing, and stated that she was 
returning to work.  In November 2004 the veteran reported 
that she continued to wear her immobilizer at night and that 
she had experienced no recurrence of a frank dislocation.  
She did endorse subluxations.  

The veteran submitted to an additional VA examination in 
February 2005.  Her history was reviewed.  She indicated that 
she experienced dislocations at least once per month, and 
subluxations three times a month.  She described a feeling of 
numbness diffusely across the shoulder, spreading into the 
forearm and hand when the shoulder subluxed.  She endorsed 
daily right shoulder pain, and measured it as a nine out of 
ten in intensity.  She reported that she took daily pain 
medication and used a transcutaneous electrical nerve 
stimulation unit on most days.  The veteran indicated that 
she could not run and that she was unable perform heavy 
physical exertion.  She stated that she could not lift any 
weight with the right arm, or brush her teeth.  She indicated 
that while she was able to type, she had to stop after a 
short period.  She noted that at work, she varied her routine 
and had her work station adapted to her shoulder disability.  
Physical examination of the right shoulder revealed 
moderately tender, well healed arthroscopic ports.  There was 
diffuse tenderness on the right shoulder in the subacromial 
space around the biceps tendon in the lateral aspect of the 
shoulder.  Range of motion testing revealed forward flexion 
of 25 degrees, abduction of 25 degrees, internal rotation of 
45 degrees and external rotation of 35 degrees.  The veteran 
winced and was in obvious pain with rotational movements.  
She was able to internally rotate her arm to touch her right 
ear and the right and left sides of her mouth, but such 
movement provoked some discomfort.  The assessment was right 
shoulder dislocation, status post operative Barkart repair 
with recurrent dislocation and subluxation and chronic pain.  
The examiner indicated that the veteran had a moderately 
severe disability with regard to use of the right shoulder.  
He pointed out that the veteran experienced a sensation of 
instability, and that there was in fact moderate to 
moderately severe instability.  He also indicated that there 
was weakness in the right shoulder.  He estimated that with 
flare ups, the veteran would have a 25 percent increase in 
disability.  
Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  The 
Board has found nothing in the historical record which would 
lead to the conclusion that further development of the 
medical evidence is in order.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue.

In cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Ankylosis of scapulohumeral articulation of the major arm 
warrants a 30 percent evaluation where the ankylosis is 
favorable, with abduction to 60 degrees, and where one can 
reach the mouth and head.  Where ankylosis is intermediate 
between favorable and unfavorable, a 40 percent evaluation is 
warranted.  A 50 percent evaluation will be awarded where the 
major arm is in unfavorable ankylosis, with abduction limited 
to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5200.

Limitation of motion of the major arm to 25 degrees from the 
side warrants a 40 percent rating, limitation to midway (45 
degrees) between the side and shoulder warrants a 30 percent 
rating, and limitation at the shoulder level (90 degrees) 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.

Loss of the humeral head, or flail shoulder, will be 
evaluated as 80 percent disabling for the major arm.  
Nonunion of the humerus, or false flail joint, warrants a 60 
percent rating.  Fibrous union of the humerus warrants a 50 
percent rating.  A 20 percent evaluation is warranted for the 
major arm where there is recurrent dislocation at the 
scapulohumeral joint, with infrequent episodes, and guarding 
of movement only at the shoulder level.  Where there is 
recurrent dislocation with frequent episodes and guarding of 
all arm movements, a 30 percent evaluation is appropriate.  
38 C.F.R. § 4.71a, Diagnostic Code 5202.

Full range of motion of the shoulder consists of 0 to 180 
degrees of flexion, 0 to 180 degrees of abduction, and 
internal and external rotation from 0 to 90 degrees.  38 
C.F.R. § 4.71, Plate I (2005).

Rating for the Period from December 16, 2000 to February 21, 
2005

For this period, the veteran's right shoulder disability is 
evaluated as 20 percent disabling under the criteria for 
recurrent dislocation at the scapulohumeral joint.  Having 
carefully reviewed the evidence of record, the Board 
concludes that for this period, the veteran's right shoulder 
disability is more appropriately evaluated as 30 percent 
disabling.  In this regard the Board observes that the 
veteran consistently complained of pain, weakness and 
subluxation during this time.  The medical evidence indicates 
that the veteran experienced recurrent dislocations requiring 
medical intervention, and that some reductions were carried 
out under anesthesia.  The veteran has repeatedly stated that 
her activities since her initial injury have been severely 
limited.  There is, however, no evidence of fibrous union or 
flail joint.  However, the undersigned did have the 
opportunity to observe the veteran during the Setpember 2003 
hearing.  Her testimony and actions reflected the presence of 
pain on movement.  She was unable to raise hre right arm for 
administration of the oath.  The Board concludes that such 
evidence reflects functional restriction to 25 degrees from 
the side as of the date of the hearing.  Although limitation 
of motion is shown in the medical evidence for this period, 
such limitation does not warrant an evaluation in excess of 
30 percent.  In particular, functional use remained greater 
than 25 degrees from the side.  The February 2001 VA 
examination disclosed an ability to flex to 150 degrees and 
abduct to 120 degrees.  Although there was pain, nothing 
suggested functional limitation to the degree approximating 
25 degrees from the side.  Similarly, other evidence reflects 
retained functional use as the appellant was still attempting 
to throw a ball and attempt hook shots.  

Accordingly, the Board finds that the veteran's right 
shoulder disability should be evaluated as 30 percent 
disabling for the period from December 16, 2000 to September 
17, 2003.

Rating for the Period Beginning September 18, 2003

Having reviewed the evidence pertaining to this period, the 
Board concludes that an evaluation of 40 percent is warranted 
from September 18, 2003, the date of the veteran's hearing 
before the undersigned.  In this regard, the undersigned did 
have the opportunity to observe the veteran during her 
hearing.  Her testimony and actions reflected the presence of 
pain on movement.  She was unable to raise her right arm for 
administration of the oath.  The Board concludes that such 
evidence reflects functional restriction to 25 degrees from 
the side as of the date of the hearing.  Accordingly, an 
evaluation of 40 percent is warranted from the date of the 
veteran's hearing.

The Board also finds that an evaluation in excess of 40 
percent for the period beginning September 18, 2003 is not 
warranted.  The February 2005 VA examiner reported that the 
veteran could lift her arm to 25 degrees from her side.  
Other planes of motion were similarly limited by pain.  
However, the evidence for this period fails to demonstrate 
fibrous union, nonunion, or flail shoulder.  The evidence 
also fails to show that the veteran's right shoulder is 
ankylosed.  The veteran clearly has a significant degree of 
disability associated with her right shoulder disability.  
However, in the absence of competent evidence reflecting 
greater disability, the Board concludes that an evaluation in 
excess of 40 percent for the period in question is not 
available.

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  Although the veteran has been treated regularly 
on an outpatient basis for her right shoulder disability, she 
has not required frequent hospitalization the disability, and 
the manifestations of such are consistent with the assigned 
schedular evaluations.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the evaluation assigned 
for the disability.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

Entitlement to an evaluation of 30 percent for right shoulder 
disability, for the period from December 16, 2000 to 
September 17, 2003, is granted.

Entitlement to an evaluation of 40 percent for right shoulder 
disability, for the period beginning September 18, 2003, is 
granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


